Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 7-11, the applicant asserts that “Johnsen, in view of Craddock, and in further view of Gavrilov alone or in combination fail to disclose all elements of Claim 1.” However, examiner respectively disagrees.

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." MPEP 2111.01 (11) citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the “partitions” of the claimed embodiment are groupings of end nodes, as well as intermediary nodes, that are defined, by a partition key (P_Key) to be allowed to communicate with each other. “[P]artitions are logical groups of ports such that the members of a group can only communicate to other members of the same logical group. At host channel adapters (HCAs) and switches, packets can be filtered using the partition membership information to enforce isolation. Packets with invalid partitioning information can be dropped as soon as the packets reaches an incoming port. In partitioned IB systems, partitions can be used to create tenant clusters. With partition enforcement in place, a node cannot communicate with other nodes that belong to a different tenant cluster. In this way, the security of the system can be guaranteed even in the presence of compromised or malicious tenant nodes.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, given the broadest reasonable interpretation of “each partition comprises a defined set of the plurality of switch ports, wherein each partition is managed by a centralized partition manager of the subnet manager, the partition manager defining each set of the plurality of switch ports, the subnet manager setting respective partition enforcement tables at each switch port of the plurality of switch ports”, as indicated by the office action below CRADDOCK teaches the limitation in fig. 8, par. 67, 68. 
Also as indicated by CRADDOCK in par. 67, “Each LPAR 802 includes a logical HCA 818, each logical HCA 816 having one or more logical ports 818 through which the partitions interface with logical switch 820”, the partition in CRADDOCK including logical ports for interconnection and use to communicate with other partitions as indicated by par. 8, 9 of CRADDOCK. Therefore, CRADDOCK would teach “each partition comprises a defined set of the plurality of switch ports, wherein each partition is managed by a centralized partition manager of the subnet manager, the partition manager defining each set of the plurality of switch ports, the subnet manager setting respective partition enforcement tables at each switch port of the plurality of switch ports”, as indicated by the office action below. Therefore, CRADDOCK would teach the claims.
The rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JOHNSEN et al. (US 7698408) in view of CRADDOCK et al. (US 20090077268) and GAVRILOV et al. (US 20130051232).

Regarding claims 1, 8, 15, JOHNSEN et al. (US 7698408) teaches a method for using queue pair 1 (QP1) for receiving multicast based announcements in multiple partitions in a high performance computing environment comprising, the method comprising: 
providing, at one or more microprocessors, a first subnet (fig. 1, fabric or subnetwork), the first subnet comprising a plurality of switches (fig. 1, fabric comprises switches), the plurality of switches comprising at least a leaf switch (col. 9 lines 14-22, leaf switches), wherein each of the plurality of switches comprises at least one switch port of a plurality of switch ports (col. 8 lines 53-67, switch ports),
a plurality of host channel adapters (fig. 1, host channel adapter (HCA)), wherein each of the host channel adapters comprise at least one host channel adapter port of a plurality of host channel adapter ports (fig. 1, host channel adapter (HCA), col. 4 lines 38-62, Each channel adapter uses a queuing system based on Queue Pairs, one queue for send operations and one for receive operations. Each queue pair may therefore be considered to provide a virtual communication port for a channel adapter), and wherein the plurality of host channel adapters are interconnected via the plurality of switches (fig. 1, host channel adapter (HCA), col. 4 lines 38-62, HCA connect with switches), and 
a subnet manager, the subnet manager running on one of the plurality of switches and the plurality of host channel adapters (col. 7 lines 11-15, subnet manager application reside in a switch or end node including the HCA); 
However, JOHNSEN does not teach configuring queue pair 1 to send and receive multicast packets from all partitions of a plurality of partitions within the first subnet, wherein each partition comprises a defined set of the plurality of switch ports, wherein each partition is managed by a centralized partition manager of the subnet manager, the partition manager defining each set of the plurality of switch ports, the subnet manager setting respective partition enforcement stables at each switch port of the plurality of switch ports, wherein queue pair 1 comprises a management queue pair; 
sending, from a local node associated with a host channel adapter of a plurality of host channel adapters, an multicast packet via a multicast send utilizing queue pair 1; and 
transferring the multicast packet within the first subnet utilizing queue pair 1.
But, CRADDOCK et al. (US 20090077268) in a similar or same field of endeavor teaches configuring queue pair 1 to send and receive multicast packets from all partitions of a plurality of partitions within the first subnet (par. 64, 68), wherein each partition comprises a defined set of the plurality of switch ports (fig. 8, par. 67, Each LPAR 802 includes a logical HCA 818, each logical HCA 816 having one or more logical ports 818 through which the partitions interface with logical switch 820. Logical switch 820 includes a plurality of ports 822 for interfacing with the logical HCAs), wherein each partition is managed by a centralized partition manager of the subnet manager (par. 68, Hypervisor 806, which is the supervisory firmware in charge of managing LPARs 802), the partition manager defining each set of the plurality of switch ports (fig. 8, par. 67, Each LPAR 802 includes a logical HCA 818, each logical HCA 816 having one or more logical ports 818 through which the partitions interface with logical switch 820. Logical switch 820 includes a plurality of ports 822 for interfacing with the logical HCAs), the subnet manager setting respective partition enforcement stables at each switch port of the plurality of switch ports (fig. 8, par. 46, 67, 68, The hypervisor maintains a multicast table 811, which contains information on the various multicast groups to which LPAR data processing system 800 may belong (or, more specifically, to which any Logical Ports 818 and QPs 804 of Logical HCAs 816 may belong)), wherein queue pair 1 comprises a management queue pair (par. 64, 68, A multicast message can be sent from any LPAR to one or more other LPARs on the system using the logical HCAs and switches in the physical HCA, simultaneously sending the message through one of the physical HCA ports to a network switch which can then replicate and send the message to more switches or end nodes; par. 68, the hypervisor and its QP 806 perform the function of a switch's Multicast Forwarding table 811, and also the HCA's replication of packets to multiple QPs that can be members of a multicast group. In this preferred embodiment, hypervisor 806 assumes some of the protocol handling responsibilities of HCA 810 in particular situations in which multicast packets are received for delivery to any of LPARs 802); 
sending, from a local node, assigned to a first partition of the plurality of partitions (par. 64, 66, 68, 79, logical partitions (LPARs)), associated with a host channel adapter of a plurality of host channel adapters, an multicast packet via a multicast send utilizing queue pair 1 (par. 64, 68, 79, A multicast message can be sent from any LPAR to one or more other LPARs on the system using the logical HCAs and switches in the physical HCA, simultaneously sending the message through one of the physical HCA ports to a network switch, the multicast message then replicate by hypervisor with QP 808 and send the multicast message as in par. 68), the multicast packet comprising a global unique identifier (GUID) and local identifier (LID) of the local node within a header of the multicast packet (abstract, par. 8, 9, 34, 78, 79, each destination group of nodes is identified by a unique Global ID (GID)+Local ID (LID), The sender, e.g. 712, uses a multicast LID and GID in all packets it sends to a targeted multicast group); and 
transferring the multicast packet within the first subnet utilizing queue pair 1 (par. 68, the hypervisor and its QP 806 perform the function of a switch's Multicast Forwarding table 811, and also the HCA's replication of packets to multiple QPs that can be members of a multicast group. In this preferred embodiment, hypervisor 806 assumes some of the protocol handling responsibilities of HCA 810 in particular situations in which multicast packets are received for delivery to any of LPARs 802); 
receiving, at another node, and via another host channel adapter of the plurality of host channel adapters, the multicast packet, wherein the another node is assigned to a second partition of the plurality of partitions (abstract, par. 8, 9, 34, 68).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CRADDOCK in the system of JOHNSEN to multicast a message in a partition subnet. 
The motivation would have been to better cache coherency, less memory usage, and less resources required by receiving packets from thousands of nodes onto a single LL RQ (CRADDOCK par. 14).
However, JOHNSEN and CRADDOCK do not explicitly teach announcement multicast packet; upon receiving the announcement multicast packet, the another node records the GUID and LID of the local node in a cache accessible to the another node.
But, GAVRILOV et al. (US 20130051232) in a similar or same field of endeavor teaches receiving, at another node, and via another host channel adapter of the plurality of host channel adapters, the announcement multicast packet (par. 41, 48, 49, 61; par. 45, 54, 64, ARP messages announced to all destination nodes via multicast); and upon receiving the announcement multicast packet, the another node records the GUID and LID of the local node in a cache accessible to the another node (par. 41, 48, 49, 61, 62, receiving the ARP announce, saving the IP over IB GUID of the sender and the sender IP address, LID, GID, and QPN are saved temporarily).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by GAVRILOV in the system of JOHNSEN and CRADDOCK to record the source address. 
The motivation would have been to build the routing table for the routing the traffic.

Regarding claims 2, 9, 16, CRADDOCK teaches the method of claim 1, wherein queue pair 1 is configured to receive multicast packets from all partitions of the plurality of partitions within the first subnet (par. 64, A multicast message can be sent from any LPAR to one or more other LPARs on the system using the logical HCAs and switches in the physical HCA, simultaneously sending the message through one of the physical HCA ports to a network switch which can then replicate and send the message to more switches or end nodes; par. 68, the hypervisor and its QP 806 perform the function of a switch's Multicast Forwarding table 811, and also the HCA's replication of packets to multiple QPs that can be members of a multicast group. In this preferred embodiment, hypervisor 806 assumes some of the protocol handling responsibilities of HCA 810 in particular situations in which multicast packets are received for delivery to any of LPARs 802).

Regarding claims 3, 10, 17, CRADDOCK teaches the method of claim 2, wherein each switch port of the plurality of switch ports comprises a partition table, the partition table comprising indications of the plurality of partitions (par. 8, 9, 73, 74, routing table for routing the multicast message to particular multicast group or multicast LID and GID).

Regarding claims 4, 11, 18, CRADDOCK teaches the method of claim 3, wherein each partition is associated with a different queue pair of a plurality of queue pairs (par. 66, logical partition (LPAR) support a queue pair (QP)), the plurality of queue pairs comprising at least queue pair 1 and a set of queue pairs (par. 66, 68).

Regarding claims 5, 12, 19, CRADDOCK teaches the method of claim 4, wherein each of the plurality of partitions is also associated with queue pair 1 (par. 66, 68, QP 808, which is used to relay packets between the LPARs 802 and HCA 810…multicast groups to which LPAR data processing system 800 belong or to which any Logical Ports 818 and QPs 804 of Logical HCAs 816 belong).

Regarding claims 6, 13, JOHNSEN does not teach the method of claim 5, wherein unicast extended connection management messages utilize queue pair 1.
	But, GAVRILOV et al. (US 20130051232) in a similar or same field of endeavor teaches wherein unicast extended connection management messages utilize queue pair 1 (par. 45, sender can be unicast from the destination).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by GAVRILOV in the system of JOHNSEN and CRADDOCK to unicast a message in a partition subnet. 
The motivation would have been to reduce the traffic in utilizing direct communication.

Regarding claims 7, 14, JOHNSEN teaches the method of claim 6, wherein the first subnet comprises an InfiniBand subnet (fig, 1, col. 1 lines 21-30, infinibBand (IB) subnetwork).

Regarding claim 20, JOHNSEN teaches the non-transitory computer readable storage medium of claim 19, wherein the first subnet comprises an InfiniBand subnet (fig, 1, col. 1 lines 21-30, infinibBand (IB) subnetwork).
However, JOHNSEN does not teach wherein unicast extended connection management messages utilize queue pair 1;
But, GAVRILOV et al. (US 20130051232) in a similar or same field of endeavor teaches wherein unicast extended connection management messages utilize queue pair 1 (par. 45, sender can be unicast from the destination).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by GAVRILOV in the system of JOHNSEN and CRADDOCK to unicast a message in a partition subnet. 
The motivation would have been to reduce the traffic in utilizing direct communication.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CRADDOCK et al. (US 20040215848) teaches a subnet manager assigns P_Keys to system area network resources in order to allow distributed partitions of resources within a system area network, such as the InfiniBand fabric. In this way, an application on a first end node may access resources on a second end node remotely located from the first end node (par. 13); When the subnet manager assigns a P_Key to an end node, the P_Key is associated with a port of the host channel adapter. In the present invention, this port may be either a physical port of the host channel adapter or a logical port for communication with a logical partition of the host channel adapter. The P_Key is stored in a P_Key table associated with the logical port (par. 14).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        07/16/2022